Citation Nr: 0103018	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-11 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for a sleep disorder, 
to include sleep apnea.

3.  Entitlement to a rating in excess of 30 percent for the 
veteran's psychophysiological gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1956 
and from December 1957 to August 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

The veteran has stated throughout this adjudication process 
that his service-connected disability (psychophysiological 
gastrointestinal reaction) causes or has some effect on his 
sleep disorder and his stomach problem.  The RO has 
characterized the latter two issues as sleep apnea and a 
duodenal ulcer, respectively.

With respect to the veteran's sleep apnea (sleep disorder), 
the Board finds that the evidence of record suggests that it 
has been diagnosed as such, as sleep apnea, pursuant to a 
sleep study performed at the Phoenix VA Medical Center in 
either February or March 1998.  A review of the veteran's 
claims file and the VA treatment records contained therein 
fails to find a record of this event, although it was noted 
that such a sleep study had been ordered.  Consequently, 
there is no clinical evidence of record as to the diagnosis 
of sleep apnea.  The Board stresses the importance of this 
record, aside from the fact that it could reasonably be 
expected to be a part of the record, see Bell v. Derwinski, 2 
Vet. App. 611 (1992), as the examiner in the veteran's March 
1998 VA mental disorders examination declined to consider the 
veteran's sleep disorder as a symptomatic manifestation of 
the veteran's psychophysiological gastrointestinal reaction 
because it had been diagnosed as sleep apnea.  As the veteran 
is seeking entitlement to service connection for a sleep 
disorder, however diagnosed, the Board must consider all 
possible bases for such entitlement.  See Schroeder v. West, 
212 F.3d 1265 (Fed. Cir. 2000).  In other words, the Board 
must consider whether the veteran's sleep disorder (sleep 
apnea) is actually a symptomatic manifestation of the 
veteran's psychophysiological gastrointestinal reaction and, 
therefore, not a separate and distinct disability for which 
service connection may be granted.  The Board must also 
consider whether the veteran's sleep disorder is proximately 
caused by or the result of the veteran's psychophysiological 
gastrointestinal reaction or whether it is aggravated by his 
psychophysiological gastrointestinal reaction.  The Board 
cannot make this determination with an incomplete record 
before it.  Accordingly, this record from the Phoenix VA 
Medical Center must be obtained.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Also, a VA examination should be afforded the 
veteran, in order to answer the questions raised in this 
claims process.  Id.

With respect to evaluation of the veteran's 
psychophysiological gastrointestinal reaction, the Board 
notes that at the veteran's RO hearing (conducted in 
September 1999), the veteran stated that he regularly met 
with a psychiatrist, Dr. L., at the Prescott VA facility.  
(Transcript (T.) at 8).  The veteran had earlier referenced 
these sessions with Dr. L. at Prescott upon a VA mental 
disorders examination that was conducted in March 1998.  
Following the veteran's RO hearing, the RO requested 
additional records from Prescott, but in response, Prescott 
furnished only one record dated in July 1999 and indicated 
that there had been no additional activity since August 1998.   
Given that records from the Phoenix VA Medical Center have 
not been incorporated into the veteran's claims file, the 
Board finds it plausible that there are additional treatment 
records from Prescott, which also have not been incorporated 
into the veteran's claims file, notwithstanding the RO's 
previous attempt to obtain all available treatment records.  
Further, as to the Board's conclusion that it is plausible 
that additional treatment records from Prescott are 
available, the Board stresses that the RO, in its request for 
additional treatment records, referenced a hospital summary 
dated in June 1999 that indicated that the veteran had been 
hospitalized and that neurologic and psychiatric 
consultations had been obtained.  As just discussed, however, 
Prescott furnished only one record and indicated that there 
had been no additional activity since August 1998.  In light 
of the above inconsistencies, the Prescott VA facility should 
again be contacted as to whether there are any additional 
treatment records.  Id.

Additionally, as to evaluation of the veteran's 
psychophysiological gastrointestinal reaction, the Board 
notes that the examiner specifically stated in March 1998 
that although the veteran's claims file had been sent for 
review, it had not been available at the time of examination, 
and, therefore, there were no old medical records to review.  
In this respect, given the absence of the veteran's claims 
file and the examiner's inability to historically review the 
clinical evidence pertaining to the veteran's 
psychophysiological gastrointestinal reaction, the Board 
cannot but find that the examination was inadequate for 
rating purposes, and another mental disorders examination 
must be scheduled.  Id.

With respect to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a duodenal ulcer, the Board stresses that it 
cannot even consider the provisions of 38 C.F.R. § 3.156(a) 
(2000) given the apparently incomplete record currently 
before it.  In effect, the Board cannot address and consider 
whether any new evidence to the record is so significant, 
whether by itself or in connection with evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Admittedly, any additional VA treatment records 
obtained by the RO would not truly have been a part of the 
previous evidence of record, but they can be construed as 
constructively a part of the record, and they should have 
been a part of the record.  See Bell v. Derwinski, supra. 

Therefore, in light of the above, the issues of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a duodenal ulcer; 
entitlement to service connection for a sleep disorder, to 
include sleep apnea; and entitlement to a rating in excess of 
30 percent for the veteran's psychophysiological 
gastrointestinal reaction will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-January 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's sleep disorder, 
stomach, and psychophysiological 
gastrointestinal reaction, should be 
obtained and incorporated into the 
veteran's claims file.  This must include 
VA treatment records from the Prescott 
facility and from the Phoenix VA Medical 
Center.  The RO must document its 
requests in this regard and all responses 
received.

2.  A VA general medical examination 
should be scheduled and conducted in 
order to determine the nature, if 
present, of the veteran's sleep disorder, 
as well as any stomach disorder 
clinically identified.  All suggested 
studies should be performed (including a 
sleep study if deemed necessary), and the 
examiner should obtain a detailed medical 
history from the veteran in this regard.  
All findings should be recorded in 
detail.  The examiner should indicate 
whether the veteran's sleep disorder 
and/or stomach disorder are distinct 
physical disabilities, separate from the 
veteran's psychophysiological 
gastrointestinal reaction or whether the 
veteran's sleep disorder and/or stomach 
disorder are symptomatic manifestations 
of, or secondary to, the veteran's 
psychophysiological gastrointestinal 
reactions.  

If the veteran's sleep disorder and/or 
stomach disorder are separate and 
distinct from the veteran's 
psychophysiological gastrointestinal 
reaction, the examiner should offer an 
opinion, based upon the evidence of 
record (including the veteran's service 
medical records) as to whether it is at 
least as likely as not that the veteran's 
sleep disorder and stomach disorder are 
related to service.  

In the alternative, should the examiner 
find that the veteran has a sleep 
disorder and/or a stomach disorder 
separate and distinct from his 
psychophysiological gastrointestinal 
reaction but unrelated to service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's psychophysiological 
gastrointestinal reaction aggravates the 
two disorders.  

The examiner should state the rationale 
for any opinions expressed.  If the 
examiner cannot give an opinion without 
resort to speculation, he or she should 
so state.

3.  Subsequent to the VA general medical 
examination, a VA mental disorders 
examination should also be scheduled and 
conducted in order to determine the 
severity of the veteran's 
psychophysiological gastrointestinal 
reaction.  Again, all suggested studies 
should be performed, and all findings 
should be recorded in detail.  The 
examiner should have the benefit of the 
VA general medical examination report in 
conjunction with the mental disorders 
examination.

4.  The claims file and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examinations.

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

6. The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

7.  The RO should then review the 
veteran's claim as to all the issues on 
appeal, considering all pertinent law and 
regulations, in light of the veteran's 
additional VA treatment records (and any 
other treatment records) obtained and the 
examination reports and any opinions 
expressed therein.  The RO is reminded of 
the possible application of Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the veteran's claim as to any of the 
issues on appeal remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of the actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




